Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities:  claims 2 and 3 appear to be absent from the claim set.  For the purposes of examination, they will be treated as cancelled claims, and claims 1 and 4-10 are treated as the only pending claims.  Because there are no broken dependencies in the presented claims, the omission of claims 2 and 3 does not present any 112 issues as currently understood.
Appropriate correction is required.

Claim Interpretation
Use of the trade name “Nafion” in the claim language is not considered improper, as it is sufficiently well established in the art as a particular membrane chemistry.  Further, as discussed in the prosecution history of the parent application, it is widely employed in the relevant prior art, such that one of ordinary skill in the art would have clear understanding of the meaning of the term.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-10 of U.S. Patent No. 10,926,228 B2, optionally in view of Hu et al (Proton transport through one-atom-thick crystals, Nature, 2014).
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be the specific details of the graphene layer i.e. the reference claims require single crystal graphene, and the instant claims recite graphene provided by CVD.  However, see MPEP 2113; product-by-process limitations (the membrane of claim 1 step a being a product, CVD being the process of making) are limited by the structure of the product i.e. a graphene membrane layer, not by their process of making, such that the instant claimed invention is anticipated or at minimum obvious over the reference claims.
Alternatively, even if it is considered that a graphene layer formed from CVD must necessarily have a different structure than one provided as a single crystal, see Hu [6th page of the copy provided by applicant; second page of the “Methods” section, not numbered on the pages; left column, “Absence of atomic-scale defects”] which teaches that graphene layers produced by CVD exhibit the same performance for proton conductivity compared to cleaved monolayers, such that employing CVD graphene would have been an obvious alternative even if the claim limitations were interpreted as requiring a structural difference.

Allowable Subject Matter
No claims may be indicated as allowable until the double patenting rejection above is overcome.  However, as best understood, claims 1 and 4-10 are free from the prior art.
See the prosecution history of the parent applications, 15/740,213, most particularly the remarks dated 9/22/2020; the closest prior art regarding the membranes is Hu (discussed above) and regarding the process steps is Kutchcoskie et al (US PGPub 2016/0053387 A1) which teaches separation of isotopes using proton conducting membranes.  However, as discussed in the aforementioned remarks, the process taught by Kutchcoskie operates in the reverse to the claimed process, by recovering from the second side a sample enriched in the tritium rather than depleted in the tritium, such that the claimed invention would not have been obvious over the taught process.  As such, the claimed invention is free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777